Case 3:18-cr-04683-GPC Document 222-1 Filed 11/23/20 PageID.2303 Page 1 of 3




                          Exhibit A
Case 3:18-cr-04683-GPC Document 222-1 Filed 11/23/20 PageID.2304 Page 2 of 3



                               US v. Bychak, et al, 18cr4983-GPC
                             Sample Transcript References to ARIN
 Speaker    Quote                                                           Cite
 Court      “[I]n the face of clear instruction to look at the four         Transcript of Oral Arg.
            corners of the indictment, I cannot imagine that further        at 5:17-5:21, ECF 166
            briefing would affect my ultimate final decision on this,       (Apr. 8, 2020)
            given the nuances, given the disputes that exist, as to
            what the precise conditions of these pre-ARIN
            registrants was.”
 Wiechert   “[T]he Court finds that at this time it lacks the               Transcript of Oral Arg.
            factual record necessary to determine whether IP                at 6:5-6:12, ECF 166
            addresses assigned prior to the creation of the ARIN on         (Apr. 8, 2020)
            December 22, 1997, are property for purposes of wire
            fraud statutes. And if there was supplemental briefing
            to expand that factual record, that might at least
            preclude the need for a trial.”
 Rim        “So, the first, I want to say, three exhibits, Exhibits A, B,   Transcript of Oral Arg.
            and C, are excerpts from the Registration Services              at 15:19-15:25, ECF
            Agreements from ARIN. And specifically, we chose                203 (July 16, 2020)
            these because they came around or just before the
            time frame alleged in the indictment. What we are
            asking the Court to take judicial notice of is these
            statements were made.”
 Rim        “[T]he take-away is that ARIN, the authoritative entity,        Transcript of Oral Arg.
            was taking the position the IP addresses were not               at 17:4-17:6, ECF 203
            property at the time frame alleged in the indictment.”          (July 16, 2020)

 Court      “Then it's asking me to take note of more than just             Transcript of Oral Arg.
            [that ARIN is] an authoritative entity but as to what           at 17:6-17:9, ECF 203
            their respective position was at a particular time.”            (July 16, 2020)

 Rim        “I know that we are going back to the ARIN statement,    Transcript of Oral Arg.
            and that's because that's the pertinent inquiry.”        at 28:10-28:11, ECF
                                                                     203 (July 16, 2020)
 Rim       “We are offering to the Court -- we are offering that the Transcript of Oral Arg.
           Court accept that, in 2011, ARIN said in their RSA IP     at 32:3-32:7, ECF 203
           addresses are not property. We are asking the Court to (July 16, 2020)
           accept that, in 2004, ARIN said in their RSA IP addresses
           are not property. They said the same thing in 2007.”
 Bernstein “I think it's important to not lose sight of the fact     Transcript of Oral Arg.
           that what precipitated this initial motion from the       at 62:10-62:12, ECF
           defendants was the government's own [ARIN]                203 (July 16, 2020)
           declaration offered at document 107-1.”
Case 3:18-cr-04683-GPC Document 222-1 Filed 11/23/20 PageID.2305 Page 3 of 3




 Court     “And to have this information available from ARIN that,       Transcript of Oral Arg.
           at one point or another or repeatedly, they have taken        at 64:15-64:22, ECF
           the position that IP address netblocks are not property,      203 (July 16, 2020)
           it seems to me that . . . it's salient that ARIN, who --
           they may not be a government agency, but they are
           darned important in terms of this concept of netblocks -
           - that they have articulated a view . . . .”
 Court     “[I]t strikes me that [ARIN’s position] is salient and this   Transcript of Oral Arg.
           is something that makes this particular motion so             at 65:1-65:3, ECF 203
           difficult to address                                          (July 16, 2020)
 Bernstein “We are actually saying there was a heavy debate              Transcript of Oral Arg.
           whether IP addresses were property, and that [ARIN]           at 68:20-68:24, ECF
           the official organization that was to police IP addresses     203 (July 16, 2020)
           said that they were not. We are acknowledging there
           was a debate.”
 Court     “ARIN has gone on record as stating that these IP             Transcript of Oral Arg.
           netblocks are not property”                                   at 69-14-69:15, ECF
                                                                         203 (July 16, 2020)
 Rim         “This is the position ARIN has taken, in Exhibit E. I am    Transcript of Oral Arg.
             not saying the Court has to adopt ARIN's position, but      at 75:6-75:14, ECF 203
             what I am saying is that the Court needs to consider the    (July 16, 2020)
             implications of whether or not Congress intended for
             federal courts and federal prosecutors and juries to be
             the ones to decide policy on IP addresses. That is not
             what Congress has signaled. It has signaled that IP
             address policy should be determined by ARIN experts,
             nongovernment experts, in how the internet should
             work.”
 Court       “Because it is intangible, because it has this background   Transcript of Oral Arg.
             with ARIN and their observations, it does lead me to        at 79:7-79:9, ECF 203
             want to address this earlier rather than later.”            (July 16, 2020)
 Court       “[E]specially given the history of how these netblocks      Transcript of Oral Arg.
             came to exist, given ARIN's position as to whether or       at 14:20-15:1, ECF 215
             not these things are property or not, given the             (Oct. 1, 2020)
             decisions that have come to conclude -- and I think, as
             of this moment, in my mind, there's no question that
             these netblocks have been recognized as property
             interest, but the fact is that those cases have been slow
             in coming.”
